UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 Commission File Number 000-51503 Scrap China Corporation (Exact Name of registrant as specified in its charter) Utah 81 - 0674073 (State or other jurisdiction of (I.R.S.Employer Incorporation or organization) Identification No.) 4804 Skycrest Park Cove, Salt Lake City, Utah 84108 801-531-0404 (Address of principal executive offices) (Zip Code) (Registrant's telephone number) www.scrapchina.com (Web Address) (Copies to:) Steve Taylor,4804 Skycrest Park Cove, Salt Lake City, Utah, 84108801 578-3283 Securities to be registered under Section 12 (b) of the Act: Title of each class: N/A Name of each exchange on which Registered:N/A Securities to be registered under Section 12(g) of the Act:Common Shares No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ()No ( x ) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYes ()No ( x ) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes( x )No( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer () Accelerated Filer() Non-Accelerated Filer() Smaller Reporting Company( x ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x ] No [ ] As of September 2, 2010, there were 7,710,843 shares of common stock outstanding. As of June 30, 2010, the common stock of Scrap China Corporation is not trading and therefore has no aggregate market value. Amendment to the Annual Report of Form 10-K for the Year Ended June 30, 2010 Explanatory Note Scrap China Corporation (the "Company") is filing this Amendment on Form 10-K/A to amend our annual report filed on Form 10-K for the period ended June 30, 2010 which was originally filed on September 3, 2010. This amendment includes a revised report in Item 9A (T) to include a more comprehensive definition of our disclosure controls and procedures and also to clearly indicate that the disclosure controls and procedures were effective. Also amended in this revised report are the: a) Principal Executive Officer and Principal Financial Officer Section 302 certifications for the fiscal year ended June 30, 2010 Form 10-K to include the introductory language of Paragraph 4 and the language of Paragraph 4(b) of Item 601(b)(31) of Regulation S-K b) Principal Executive Officer and Principal Financial Officer Section 906 certifications for the fiscal year ended June 30, 2010 Form 10-K to correct the dates on these certifications. All other disclosures and exhibits as filed in our Form 10-K filed on September 3, 2010 are hereby incorporated by reference. There are no other changes to the original Form 10-K, other than those outlined in this document. SCRAP CHINA CORPORATION INDEX Table of Contents Part One Item 1: Business 3 Item 1A: Risk Factors 5 Item 1B: Unresolved Staff Comments 5 Item 2: Properties 5 Item 3: Legal Proceedings 6 Item 4: Submission of Matters to a Vote of Security Holders 6 Part Two Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6: Selected Financial Data 6 Item 7: Managements Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 8 Item 8: Financial Statements and Supplemental Data 9 Item 9: Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A: Controls and Procedures 18 Item 9B: Other Information 19 Part Three Item 10: Directors and Executive Officers, and Corporate Governance 19 Item 11: Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13: Certain Relationships and Related Transactions and Director Independence 22 Item 14: Principal Accountant Fees and Services 23 Part Four Item 15: Exhibits, Financial Statement Schedules 23 2 FORWARD LOOKING STATEMENTS Scrap China Corporation (the "Company", "we" or "us") cautions readers that certain important factors may affect our actual results and could cause such results to differ materially from any forward-looking statements that may have been made in this Form 10-K or that are otherwise made by or on behalf of us. For this purpose, any statements contained in the Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as "may," "expect," "believe," "anticipate," "intend," "could," "estimate," "plan" or “continue" or the negative other variations thereof or comparable terminology are intended to identify forward-looking statements. Factors that may affect our results include, but are not limited to, our limited history of non-profitability, our dependence on a limited number of customers and key personnel, the need for additional financing and our dependence on certain industries. We are also subject to other risks detailed herein or detailed from time to time in our filings with the Securities and Exchange Commission. PART ONE ITEM 1:BUSINESS Company History In the year 2000, Maydao Corporation (formerly RecycleNet Corporation) recognized the need for specific geographic web portals within its business and it established an online presence to correspond with each continent.The management of Maydao Corporation believed that the growing potential for business in Asia demanded separate attention and therefore, implemented a strategy to establish a Secondary Commodity Clearinghouse service in China. On June 15, 2005, Scrap China Corporation (“the Company”) was organized under the laws of the State of Utah as a wholly owned subsidiary of Maydao Corporation.The Company is a development stage enterprise and is in the process of raising capital to fund operations.As such, the Company has, since inception, spent most of its efforts in developing its business plan and in raising capital to fund its operations. The Company has relied upon cash flows from equity issuances and advances from Maydao Corporation to sustain operations. The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. On November 30, 2005 Maydao Corporation announced the spin-off of Scrap China Corporation effective January 20, 2006.The spin-off was in the form of a pro-rata share dividend to Maydao Corporation common shareholders.On January 20, 2006, the common shareholders of record of Maydao Corporation received one share of Scrap China Corporation for every ten shares of Maydao Corporation.The remaining undistributed share balance of 2,289,157 was returned to the Scrap China Corporation treasury at no cost from Maydao Corporation.The balance of issued and outstanding shares of Scrap China Corporation as of June 30, 2010 was 7,710,843. Maydao Corporation trades publicly as OTC:MYDO and is a "Reporting Company" under the Securities Exchange Act of 1934. 3 On September 30, 2009, Maydao Corporation implemented a re-organization resulting in the centralization of all of Maydao Corporation’s operations and websites into Scrap.Net Inc, a wholly owned subsidiary of Maydao Corporation as of September 30, 2009.The effect of this re-organization of Maydao Corporation is that the loan payable by the Company due to Maydao Corporation is now due to Scrap.Net Inc. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the company’s operations. The Company has had no revenues from any source since inception. Business Condition— The Company has limited operating history and it has not yet been able to develop and execute its business plan.This situation raises substantial doubt about its ability to continue as a going concern. The Company plans to fund its operations by issuing equity securities or loans from related parties. Success in these efforts is not assured.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Bankruptcy or Receivership or Similar Proceedings None Outline of Business Plan Scrap China Corporation is a development stage company.The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc. The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the companies operations. Effect of Government Regulations The Company is unaware of any existing or probable government regulations in the United States or China that would have any material negative impact on our business. The Company has assessed which permits, registrations or licenses are required to import goods into China and the costs associated with them.There are a number of permits, registrations and licenses that may be required by either the Company, or by any buyer or seller that the Company deals with, in order to be in compliance with any Chinese rules, regulations and environmental laws.The Company does not anticipate any difficulties in completing this process or any difficulties in obtaining any necessary documentation that may be required. 4 To date the Company has determined that the following permits, registrations or licenses may be required in China: 1. General Administration for Quality Supervision, Inspection and Quarantine- AQSIQ 2. Compulsory Certificate – CCC Employees Scrap China Corporation currently has no employees. Competition The management of Scrap China Corporation is unaware of any direct competition in the Secondary Commodity Clearinghouse market. The Secondary Materials & Commodity Clearinghouse is an open access, neutral marketplace for buyers and sellers to market their recyclable materials.These materials include, but are not limited to, scrap metal, scrap paper, scrap plastic, scrap glass, etc.Buyers and sellers using the Secondary Materials & Commodity Clearinghouse do not have to know each other and they do not have to be concerned about the credit worthiness of the counter party.The Secondary Materials & Commodity Clearinghouse guarantees the financial integrity of the transactions.The Secondary Materials & Commodity Clearinghouse allows liquidity for buyers and sellers to find a counter party at any time and allows anyone access to competitive world market prices in a transaction with little to no risk.Management has identified hundreds of consumers and traders of scrap materials in China that they believe to be potential customers.The Company does not anticipate having any one principal supplier or buyer that they would be dependent on. Reports to Security Holders The Company is a "reporting company" under the Securities Exchange Act of 1934 and is required to file annual, quarterly and periodic reports with the Securities and Exchange Commission, such as Forms 10-K, 10-Q, and 8-K. The reports are available at the Commission's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549, telephone 1-800-SEC-0330 and may be retrieved electronically via the Internet at www.sec.gov. The Company intends to prepare and deliver to its security holders an annual report each year, which will include audited financial statements. ITEM 1A.RISK FACTORS As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2:PROPERTIES Facilities Currently, the company does not own, lease or occupy its own facilities.All operations are conducted from the offices occupied by Maydao Corporation (formerly RecycleNet Corporation), the former parent company of Scrap China Corporation. 5 ITEM 3:LEGAL PROCEEDINGS Neither the Company, nor any of its officers, directors, or greater than 10% beneficial shareholders, are involved in any litigation or legal proceedings involving the business of the Company. ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders PART TWO ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information As of June 30, 2010, the number of holders of record of the Company's common shares was 704.The Company has not declared or paid any cash dividends.It is not anticipated that any cash dividends will be declared or paid in the near future. There are no contractual or other restrictions that limit the ability of the Company to pay dividends on its common shares and none are anticipated in the future. Description of Securities The Company has authorized 250,000,000 common shares. There are no provisions in the Articles of Incorporation of the Company that would delay, defer, or prevent a change in control of the Company. The Company has no debt securities issued. Recent Sales of Unregistered Securities On November 30, 2005, Maydao Corporation announced the spin-off of Scrap China Corporation, a wholly owned subsidiary.The spin-off was in the form of a pro-rata share dividend to Maydao Corporation common shareholders.On January 20, 2006, the common shareholders of record of Maydao Corporation received one share of Scrap China Corporation for every ten shares of Maydao Corporation.The remaining undistributed share balance of 2,289,157 was returned to the Scrap China Corporation treasury at no cost from Maydao Corporation.The balance of issued and outstanding shares of Scrap China Corporation as of June 30, 2010 is 7,710,843. The Company has made no other offers or sales and none are intended at the present time. ITEM 6.SELECTED FINANCIAL DATA As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. 6 ITEM 7:MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and notes related thereto, included elsewhere in this report. Plan of Operation Scrap China Corporation is a development stage company.The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the companies operations. Since inception, Maydao Corporation (formerly RecycleNet Corporation), and Scrap.Net Inc. paid certain expenses for travel, management, and legal and accounting expenses on behalf of Scrap China Corporation. The Company anticipates that Scrap.Net Inc, if required, would provide additional funds; however, there is no assurance of future advances from these related parties.Terms for repayment have not been established and the advances are due on demand and bear no interest. At June 30, 2010 the Company owed $185,976 to Scrap.Net Inc., a company related through common ownership and management. As of the year ended June 30, 2009 this loan was payable to Maydao Corporation (formerly RecycleNet Corporation) for the amount of $166,872. On September 30, 2009, Maydao Corporation (formerly RecycleNet Corporation) re-organized, resulting in the centralization of all of its recycling operations and websites into Scrap.Net Inc., a wholly owned subsidiary of Maydao Corporation.On November 30, 2009, Maydao Corporation sold Scrap.Net, Inc. to Inter-Continental Recycling, Inc., a related party through common ownership. The effect of this re-organization and sale resulted in the amount owing from the Company to Maydao Corporation to being transferred to Scrap.Net Inc. The amount owing of $185,976 as discussed above is classified as a payable to related parties on the balance sheet as of June 30, 2010 and 2009. The Company does not anticipate the purchase of any significant equipment or buildings during the development stage. The Company does not expect any significant change in employees. 7 Results of Operations In January 2006, Scrap China Corporation was spun off from Maydao Corporation (formerly RecycleNet Corporation).To date the Company has not recorded any sales revenue. Operating Expenses $ ) $ ) Operating Expenses decreased in 2010 over 2009 by $733. Professional fees costs were reduced by $2,155. Offsetting these savings were increased expenses in office and administration fees of $972, postage of $300, and travel of $150, which are primarily costs associated with maintaining its position as a reporting company with the United States Securities and Exchange Commission. Net Loss $ ) $ ) As discussed above, Scrap China is still in the developmental stage and has no sales, therefore all costs attributed to development of the Company attribute to the losses recorded. From inception to the present, Maydao Corporation (formerly RecycleNet Corporation) and Scrap.Net, Inc. have provided all funding to the Company.On September 30, 2009, Maydao Corporation did a re-organization resulting in the centralization of all of Maydao Corporation’s operations and websites into Scrap.Net Inc, a wholly owned subsidiary of Maydao Corporation as of September 30, 2009.The effect of this re-organization of Maydao Corporation is that the loan payable by the Company due to Maydao Corporation is now due to Scrap.Net Inc.The funds provided were used toward establishing a base of operations in China.As of June 30, 2010 and 2009, the Company had a $185,976 and $166,872 payable to Scrap.Net Inc., and Maydao Corporation respectively.During the years ended June 30, 2010 and 2009, Scrap.Net Inc. and Maydao Corporation paid certain expenses for travel, office and legal and accounting expenses on behalf of Scrap China Corporation. The Company anticipates that Scrap.Net Inc., if required, will provide additional funds, however, there is no assurance that future advances will be made.Terms for repayment have not been established and the advances are due on demand and bear no interest. Off-Balance Sheet Arrangements None ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” (as defined by Item 10 of Regulation S-K), the Company is not required to provide information required by this Item, as defined by Regulation S-K Item 305(e). 8 ITEM 8:FINANCIAL STATEMENTS Scrap China Corporation (A Development Stage Enterprise) INDEX TO FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-2 Statements of Stockholders’ Equity (Deficit) F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 9 HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Scrap China Corporation We have audited the balance sheets of Scrap China Corporation (a development stage enterprise) as of June 30, 2010 and 2009 and the related statements of operations, stockholders’ deficit and cash flows for the years then ended and for the period from June 15, 2005 (date of inception) through June 30, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Scrap China Corporation as of June 30, 2010 and 2009 and the results of its operations and its cash flows for the years then ended and for the period from June 15, 2005 (date of inception) through June 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s lack of operating history, operating losses since inception and negative cash flows raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Hansen, Barnett and Maxwell, P.C. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah August 31, 2010 10 SCRAP CHINA CORPORATION (A Development Stage Company) BALANCE SHEETS June 30, June 30, ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued liabilities $ $ Payable to related parties Total Current Liabilities Stockholders' Deficit Common shares - par value $0.001 per share; 250,000,000 shares authorized; 7,710,843 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 11 SCRAP CHINA CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS For the period from For the Years Ended June 15, 2005 (date of June 30, inception) through June 30, 2010 Sales $
